Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is Responsive to the Applicant’s communication filed on July 18, 2020. In view of this communication, claims 1-3 are pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STORAGE SYSTEM HAVING A CONTROLLER FOR CHARGING BATTERIES ACCORDING TO DIFFERENT STATES OF HEALTH.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamaguchi et al. (US20160105044A1).
claim 1, Yamaguchi discloses a power storage system (30) that includes a plurality of batteries (FIG. 2; ¶90). Each of the batteries have a different state of health (SOH) from each other. Particularly, the SOH of battery 1 is 85%, battery 2 is 70%, battery 3 is 90%, battery 4 is 55% and battery 6 is 95% (FIG. 2). 
A communication unit (32) of the power storage system (30) communicates with a controller 20 (FIG. 3; ¶98). Control unit (21) in the controller (20) includes a second parameter obtaining unit 24 that obtains information from the batteries 35 information including SOH (FIG. 4B; ¶112-113). 
By using the parameters obtained by the second parameter obtaining unit (24), the second degradation determining unit (25) determines, or specifies, the respective degradation levels of the batteries (FIG. 4B; ¶114).
The control unit (21) controls the power storage system (30)(FIG. 4B; ¶93). Each battery (34) is grouped according to degradation and charge is controlled according to those levels (FIGS. 5-6; ¶130-132). The SOH of each battery identified to be in Group A, or those batteries having a higher SOH, is charged at a higher rate than those in Groups B and C, thus, the degradation of the SOH of those batteries in Group A will be greater than that of Groups B and C. The difference between the SOH of those batteries in Group A and B will necessarily be reduced (FIGS. 5-6; ¶130-132). 
Regarding claim 2,Yamaguchi discloses that Group A, with the higher SOH, is charged at a predetermined reference rate and those  batteries in Group B, having a lower SOH, are charged at a reduced rate from the predetermined reference rate (FIG. 6; ¶132). Thus, because Group A is charged at a higher rate than Group B, more priority is given to those batteries in Group A than Group B.
claim 3, Yamaguchi discloses that the second parameter obtaining unit (24) obtains pieces of parameter information. The SOH may be obtained from the pieces of parameter information. Examples of the parameter information include electrical currents, voltages, temperatures, SOC’s and times elapsed from the last charging of the battery (¶113). Using the parameter information, the degradation determining unit 25 of the control unit 21 determines one or more of the SOHs, the voltages, the temperatures and the internal resistances as respective degradation levels of the batteries (34)(FIG. 4B; ¶114).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimizu et al. US20160064970: This reference discloses an auxiliary power system having a plurality of storage batteries that have different SOH. It was unclear in the reference how charging was performed as a result of the SOH. 
Ionescu et al. US20180166911A1: This reference disclosed a battery with a plurality of cells having different SOHs. This reference related more to balancing the charge between the cells and not necessarily to the charging.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859